Citation Nr: 0119504	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana




THE ISSUE

Entitlement to service connection for hypertension.




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The veteran served on active duty in the Army from September 
1988 to September 1992.  He also had service in the Army 
National Guard from September 1992 to October 1997, including 
a period of active service in June 1996 (a period of active 
duty for training in which he incurred one of his established 
service-connected conditions).

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which denied the veteran's 
claim for service connection for hypertension.

FINDING OF FACT

Hypertension was not present during active service, or for 
more than a year later; hypertension was not present during 
any period of active duty for training; and hypertension was 
not caused by any incident of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from September 
1988 to September 1992.  During his period of active duty, he 
had a few isolated borderline or slightly elevated blood 
pressure readings, such as 122/90 in October 1988, 132/94 in 
June 1990, and 142/94 in April 1992.  There were numerous 
normal blood pressure readings during this time, including at 
the separation examination in September 1992 when blood 
pressure was 120/88.  Hypertension was not diagnosed during 
active duty.

There is no evidence of hypertension within the year after 
the above active duty.  The veteran was in the Army National 
Guard from September 1992 to October 1997, during which time 
he had the usual periods of active duty for training and 
inactive duty training.  Most of the medical records from 
this time frame show normal blood pressure.  One period of 
active duty for training, from June 8 to June 22, 1996 is 
considered active service, as the veteran has a service 
connected left knee disability which was incurred during such 
period.  A June 22, 1996 medical record, concerning treatment 
for the left knee condition, notes a normal blood pressure 
reading of 137/80.

During a November 1996 hospital admission for left knee 
surgery, the veteran had some elevated blood pressure 
readings, such as 148/103, and he had a number of normal 
blood pressure readings; blood pressure was 161/88 at 
discharge from the hospital.  At an outpatient follow-up 
visit for his knee in December 1996, blood pressure was 
130/100. 

The veteran underwent medical and physical evaluation boards 
with the National Guard, due to his left knee condition.  At 
the May 1997 medical board examination, his blood pressure 
was normal, 126/79, and on an associated medical history form 
he denied a history of high blood pressure.  The veteran was 
discharged from the National Guard in October 1997 due to the 
left knee condition.

In January 1998, the veteran had a VA general medical 
examination in connection with other claims.  Blood pressure 
readings included 160/112, 154/110, and 150/106.  The 
impression was mild hypertension.  

The veteran filed his current claim seeking service 
connection for hypertension in November 1998.  

A VA outpatient record from November 1998 indicates the 
veteran had a blood pressure reading of 130/98.  Subsequent 
VA outpatient treatment records include blood pressure 
readings of 148/104 in June 1999, 128/74 in January 2000, and 
132/75 in March 2000.  Hypertension was diagnosed at some of 
these visits.

The veteran filed his substantive appeal in April 2000, 
asserting that his blood pressure fluctuates up and down and 
that he was diagnosed with high blood pressure at the VA 
Medical Center. 

Analysis

Initially, the Board notes that the RO denied the veteran's 
claim for service connection for hypertension as not well-
grounded.  However, recent legislation has eliminated the 
requirement of a well-grounded claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Accordingly, the Board will consider the veteran's 
claim on the merits.  In so doing, the Board finds no 
prejudice to the veteran, as the file shows that he has been 
notified of the evidence needed to substantiate his claim, he 
has been provided with the legal criteria for establishing 
service connection, and the evidence has been properly 
developed .  The notice and duty to assist provisions of the 
law have been satisfied.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Active service includes active duty, any period of active 
duty for training from which the person has a disability due 
to disease or injury incurred in or aggravated by such 
service, and any period of inactive duty training from which 
the person has a disability due to injury incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 101(24), 106.

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including hypertension, are 
manifest to a compensable degree within the year after such 
active service, service connection will be rebuttably 
presumed for the condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption applies 
with regard to periods of active service but not periods of 
active duty for training.  Biggins v. Derwinski, 1 Vet.App. 
474 (1991).  Hypertension is considered compensable (10 
percent disabling) when diastolic pressure is predominantly 
100 or more, or systolic pressure is predominantly 160 or 
more, or there is a history of diastolic pressure 
predominantly 100 or more with continuous medication required 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).

While the veteran had a few isolated borderline or elevated 
blood pressure readings during his September 1988 to 
September 1992 active duty, most of his blood pressure 
readings were normal, including at the separation 
examination.  Hypertension (persistently high blood pressure) 
was not manifest or diagnosed during this period of active 
duty.  There is no evidence of hypertension within the year 
after this period of active duty, as required for a 
presumption of service connection.

In June 1996, the veteran had a period of active duty for 
training during which he incurred a service-connected knee 
condition.  This period is considered to be active service.   
38 U.S.C.A. §§ 101(24), 106.  There is no evidence of 
hypertension during this period, and one record from this 
time shows normal blood pressure.  This period of active 
service was less than 90 days, and thus the presumption of 
service connection does not apply for any hypertension 
manifest within the year thereafter.  In any event, there is 
no evidence of hypertension within the year after this 
service, or for that matter, during any period of active duty 
for training.  The veteran had some isolated borderline or 
slightly elevated blood pressure readings during treatment 
for a knee condition in November and December 1996.  However, 
at the time of a medical board examination in May 1997, his 
blood pressure was normal, and on a medical history form he 
denied a history of high blood pressure.  The veteran was 
discharged from the National Guard in October 1997 due to his 
knee condition.

The first medical evidence of hypertension is a January 1998 
VA examination; the veteran then had elevated blood pressure 
readings, and hypertension was diagnosed.  He has been 
treated for the condition since then.  The medical evidence 
does not link this condition to any earlier period of active 
service or active duty for training, nor do the historical 
medical records support any such linkage.  

The weight of the evidence demonstrates that the veteran's 
hypertension began after his service, and beyond the 
presumptive period for service connection.  Hypertension was 
neither incurred in nor aggravated by service.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for hypertension.  
Thus, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

